Case 6:19-bk-11920-SC   Doc 1 Filed 03/10/19 Entered 03/10/19 13:04:36   Desc
                        Main Document     Page 1 of 18
Case 6:19-bk-11920-SC   Doc 1 Filed 03/10/19 Entered 03/10/19 13:04:36   Desc
                        Main Document     Page 2 of 18
Case 6:19-bk-11920-SC   Doc 1 Filed 03/10/19 Entered 03/10/19 13:04:36   Desc
                        Main Document     Page 3 of 18
Case 6:19-bk-11920-SC   Doc 1 Filed 03/10/19 Entered 03/10/19 13:04:36   Desc
                        Main Document     Page 4 of 18
Case 6:19-bk-11920-SC   Doc 1 Filed 03/10/19 Entered 03/10/19 13:04:36   Desc
                        Main Document     Page 5 of 18
              Case 6:19-bk-11920-SC                          Doc 1 Filed 03/10/19 Entered 03/10/19 13:04:36                                        Desc
                                                             Main Document     Page 6 of 18

    Fill in this information to identify the case:

    Debtor name Air Force Village West, Inc. d/b/a Altavita Village

    United States Bankruptcy Court for the: Central District of CA
                                                             (State)
    Case number (If known):____________________________                                                                 Check if this is an amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims and Are Not Insiders                               12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.


    Name of creditor and complete                Name, telephone number, and    Nature of the         Indicate if     Amount of unsecured claim
    mailing address, including zip code          email address of creditor      claim (for example,   claim is        If the claim is fully unsecured, fill in only unsecured
                                                 contact                        trade debts, bank     contingent,     claim amount. If claim is partially secured, fill in
                                                                                loans, professional   unliquidated,   total claim amount and deduction for value of
                                                                                services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                                government
                                                                                contracts)
                                                                                                                      Total claim,      Deduction for         Unsecured
                                                                                                                      if partially      value of              claim
                                                                                                                      secured           collateral or
                                                                                                                                        setoff
     Internal Revenue Service                                                   Contingent            Contingent                                              1,085,861.00
1                                                                                                     Disputed
     P.O. Box 9941, STOP 6552                                                   Rebatable
     Ogden, UT 84409-0941                                                       Arbitrage

     Howard and Katherine Davis                 Howard Davis             Contract                     Contingent                                                710,784.00
2
     21230 Lemay                                951/567-5349
     Riverside, CA 92518                        howkat2000@sbcglobal.net
     Evelyn Petrie                              Evelyn Petrie                    Contract             Contingent                                                329,869.00
3
     17050 Arnold Dr                            951/567-5180
     Riverside, CA 92518

     John McGrew                                John McGrew                      Contract             Contingent                                                205,268.00
4
     17050 Andrews Cir                          951/567-5985
     Riverside, CA 92518

     Shirley Ann Erskine                        Shirley Ann Eriskine             Contract             Contingent                                                192,795.00
5
     16932 Spaatz Cir                           951/567-5732
     Riverside, CA 92518

     Margo Ryan                                 Margo Ryan                       Contract             Contingent                                                182,061.00
6
     16800 Mitchell Cir                         951/567-2307
     Riverside, CA 92518

     GuardianComp                               GuardianComp                    Lawsuit-              Contingent                                                179,291.00
7                                                                                                     Unliquidated
     255 Great Valley Pkwy.,                    559/433-1300                    Workers
     Ste. 200                                                                   Compensation          Disputed
     Malvern, PA 19355
     Sheldon & Grace Chase                      Sheldon & Grace Chase            Contract             Contingent                                                152,657.00
8
     16720 Charles Gabriel Cir                  951/567-5608
     Riverside, CA 92518



Official Form 204                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                        page 1
              Case 6:19-bk-11920-SC                       Doc 1 Filed 03/10/19 Entered 03/10/19 13:04:36                                         Desc
                                                          Main Document     Page 7 of 18

     Debtor      Air Force Village West, Inc. d/b/a Altavita Village                                                   Case number (if known)   ____________________
                 Name



     Name of creditor and complete mailing Name, telephone number, and Nature of the               Indicate if     Amount of unsecured claim
     address, including zip code           email address of creditor   claim (for example,         claim is        If the claim is fully unsecured, fill in only unsecured
                                           contact                     trade debts, bank           contingent,     claim amount. If claim is partially secured, fill in
                                                                       loans, professional         unliquidated,   total claim amount and deduction for value of
                                                                       services, and               or disputed     collateral or setoff to calculate unsecured claim.
                                                                       government
                                                                       contracts)
                                                                                                                   Total claim, if    Deduction for          Unsecured
                                                                                                                   partially          value of               claim
                                                                                                                   secured            collateral or
                                                                                                                                      setoff

      Albert & Ardith Younglove                Albert & Ardith Younglove       Contract            Contingent                                               147,002.00
9
      16795 Halsey Cir                         951/567-5869
      Riverside, CA 92518

      Barbara Holland                          Barbara Holland                 Contract            Contingent                                               131,318.00
10
      16870 Nimitz Cir                         951/567-5762
      Riverside, CA 92518

      Gary Jennings                            Gary Jennings                   Contract            Contingent                                               126,263.00
11
      21383 Westover Cir                       951/567-5891
      Riverside, CA 92518

      Resident/Patient                         Resident/Patient                Contract            Contingent                                               118,750.00
12
      [Redacted]                               [Redacted]


      Barbara & Lloyd Hamilton                 Barbara & Lloyd Hamilton        Contract            Contingent                                               118,334.00
13
      21485 Lejeune Dr                         951/567-5942
      Riverside, CA 92518

      Georgina & Norman Groom                  Georgina & Norman Groom Contract                    Contingent                                               113,605.00
14
      21055 George Brown                       951/567-5859
      Riverside, CA 92518

      Inger & Robert Kildebeck                 Robert Kildebeck                Contract            Contingent                                               113,167.00
15
      21270 George Brown Ave.                  951/567-5597
      Riverside, CA 92518

      Suzy & Tim Hanigan                       Tim Hanigan                     Contract            Contingent                                               112,002.00
16
      16871 Nimitz Cir.                        951/567-5359
      Riverside, CA 92518

      Infosera Inc., dba TechMD                TechMD                          Trade Vendor        Contingent                                              195,189.00
17
      3525 Hyland Ave., Suite 235              888/883-2463
      Cota Mesa, CA 92626

      Joseph Shouse                            Joseph Shouse                   Contract            Contingent                                              178,136.00
18
      2701 Mayport Rd, #318
      Jacksonville, FL 32233
      Kaiser Foundation Health Plan            Kaiser Foundation Health        Trade Vendor                                                                136,612.00
19
      P.O. Box 80204                           Plan
      Los Angeles, CA 90080-0204

      Outreach Rehabilitation Services                                         Trade Vendor                                                                108,871.00
20
      1221 Crown Street
      Redland, CA 92373



 Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                             page 2
          Case 6:19-bk-11920-SC                Doc 1 Filed 03/10/19 Entered 03/10/19 13:04:36                              Desc
                                               Main Document     Page 8 of 18

 Attorney or Party Name, Address, Telephone & FAX                      FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Samuel R. Maizel (SBN 189301)
 samuel.maizel@dentons.com
 Tania M. Moyron (SBN 235736)
 tania.moyron@dentons.com
 DENTONS US LLP
 601 South Figueroa Street, Suite 2500
 Los Angeles, California 90017-5704
 Telephone: (213) 623-9300
 Facsimile: (213) 623-9924


                                     UNITED STATES BANKRUPTCY COURT
                        CENTRAL DISTRICT OF CALIFORNIA - RIVERSIDE DIVISION                              DIVISION

 In re:                                                                CASE NO.:
 AIR FORCE VILLAGE WEST, INC. d/b/a ALTAVITA                           CHAPTER: 11
 VILLAGE,
                                                                          ATTACHMENT TO VOLUNTARY PETITION
                                                                             FOR NON-INDIVIDUAL FILING FOR
                                                                            BANKRUPTCY UNDER CHAPTER 11
                                                                       [If debtor is required to file periodic reports (e.g., forms 10K and
                                                                        10Q) with the Securities and Exchange Commission pursuant to
                                                                       Section 13 or 15(d) of the Securities Exchange Act of 1934 and is
                                                                        requesting relief under chapter 11 of the Bankruptcy Code, this
                                                        Debtor(s).           form shall be completed and attached to the petition.]


1. If any of the Debtor’s securities are registered under Section 12 of the Securities Exchange Act of 1934, the SEC file
               N/A
   number is _______________.

                                                                                                            Unknown
2. The following financial data is the latest available information and refers to the debtor’s condition on ____________.
   a. Total assets                                                  $___________________
   b. Total debts (including debts listed in 2.c., below)           $___________________
    c. Debt securities held by more than 500 holders                                                                    Approximate
                                                                                                                      number of holders:
             secured        unsecured         subordinated                $
             secured        unsecured         subordinated                $
             secured        unsecured         subordinated                $
             secured        unsecured         subordinated                $
             secured        unsecured         subordinated                $
    d. Number of shares of preferred stock __________________
    e. Number of shares of common stock __________________
    Comments, if any:

3. Brief description of the Debtor’s business: Continuing care retirement community with assisted living, independent living, independent
                                                     living, skilled nursing and memory care services.

4. List the names of any persons who directly or indirectly owns, controls, or holds, with power to vote, 5% or more of the
   voting securities of the Debtor:
    N/A




December 2015                                                                                                        Official Form 201A
Case 6:19-bk-11920-SC   Doc 1 Filed 03/10/19 Entered 03/10/19 13:04:36   Desc
                        Main Document     Page 9 of 18
Case 6:19-bk-11920-SC   Doc 1 Filed 03/10/19 Entered 03/10/19 13:04:36   Desc
                        Main Document    Page 10 of 18
Case 6:19-bk-11920-SC   Doc 1 Filed 03/10/19 Entered 03/10/19 13:04:36   Desc
                        Main Document    Page 11 of 18
Case 6:19-bk-11920-SC   Doc 1 Filed 03/10/19 Entered 03/10/19 13:04:36   Desc
                        Main Document    Page 12 of 18
Case 6:19-bk-11920-SC   Doc 1 Filed 03/10/19 Entered 03/10/19 13:04:36   Desc
                        Main Document    Page 13 of 18
Case 6:19-bk-11920-SC   Doc 1 Filed 03/10/19 Entered 03/10/19 13:04:36   Desc
                        Main Document    Page 14 of 18
Case 6:19-bk-11920-SC   Doc 1 Filed 03/10/19 Entered 03/10/19 13:04:36   Desc
                        Main Document    Page 15 of 18
Case 6:19-bk-11920-SC   Doc 1 Filed 03/10/19 Entered 03/10/19 13:04:36   Desc
                        Main Document    Page 16 of 18
Case 6:19-bk-11920-SC   Doc 1 Filed 03/10/19 Entered 03/10/19 13:04:36   Desc
                        Main Document    Page 17 of 18
Case 6:19-bk-11920-SC   Doc 1 Filed 03/10/19 Entered 03/10/19 13:04:36   Desc
                        Main Document    Page 18 of 18
